         Case: 3:20-cv-00360-bbc Document #: 49 Filed: 04/30/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

DEBRADRE D. JACKSON,

         Plaintiff,
                                                      Case No. 20-cv-360-bbc
    v.

WISCONSIN SECURE PROGRAMS
FACILITY, DEPARTMENT OF
CORRECTIONS, DR. TRICIA LORENZ,
HSU MANAGER, MS. SHERYL KINYON,
DR. ADEBOLA IBIROGA, N.P. COCHRAN
and DR. EILEEN GAVIN

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case with prejudice.




                     /s/                                       04/30/2021
         Peter Oppeneer, Clerk of Court                        Date
